PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 9,797,889
Issue Date: October 24, 2017
Application No. 14/209,546
Filed: March 13, 2014     
Attorney Docket No. PRMG-32754/US-2/ORD
:
:
:                        ON PETITION
:
:


This is a decision on the petition under 37 CFR 1.182, filed June 16, 2021, requesting issuance of duplicate Letters Patent for the above-identified patent.

The petition is DISMISSED.

The petition fee has not been received.  A fee is required under 37 CFR 1.17(f).

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop PETITIONS

			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450


By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314


By fax:			(571) 273-8300
			ATTN: Office of Petitions



The application file does not indicate a change of address has been filed in this case, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in this case in accordance with MPEP 601.03. A courtesy copy of this 
decision is being mailed to the address noted on the petition.  However, until otherwise instructed, all future correspondence regarding this application will be mailed solely to the address of record.  

Telephone inquiries related to this decision should be directed to the Kimberly Inabinet at (571) 272-4618. 

	


/KIMBERLY A INABINET/Paralegal Specialist, OPET                                                                                                                                                                                                        



cc:	George G. Wang, Ph.D
	3838 River Lane
	Rocky River, OH  44116